UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 0-23862 Fonix Corporation (Exact name of registrant as specified in its charter) Delaware 22-2994719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9350 South 150 East, Suite 700 Sandy, Utah 84070 (Address of principal executive offices with zip code) (801) 553-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[ ]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(Check One):Larger Accelerated Filer Accelerated Filer Non-Accelerated Filer X. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act).Yes No X As of November 14, 2007, there were issued and outstanding 3,641,961,290 shares of our Class A common stock. 1 FONIX CORPORATION FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of September 30, 2007, and December 31, 2006 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 2 Fonix Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets Cash and cash equivalents $ 13,000 $ 5,000 Prepaid expenses and other current assets 2,000 4,000 Total current assets 15,000 9,000 Property and equipment, net of accumulated depreciation of $1,290,000 and $1,261,000, respectively 19,000 48,000 Deposits and other assets 117,000 117,000 Goodwill 2,631,000 2,631,000 Total assets $ 2,782,000 $ 2,805,000 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accrued liabilities $ 3,910,000 $ 2,054,000 Accounts payable 1,375,000 1,504,000 Net liabilities of discontinued subsidiaries 20,819,000 20,819,000 Derivative liability 20,669,000 20,941,000 Accrued payroll and other compensation 258,000 214,000 Accrued settlement obligation 737,000 1,530,000 Deferred revenues 446,000 460,000 Notes payable - related parties 902,000 800,000 Series E debentures 1,754,000 1,754,000 Advance on Series N Preferred Stock 10,000 - Current portion of notes payable 3,512,000 2,883,000 Deposits and other 7,000 7,000 Total current liabilities 54,399,000 52,966,000 Long-term notes payable, net of current portion 3,583,000 2,988,000 Total liabilities 57,982,000 55,954,000 Commitments and contingencies Stockholders' deficit Preferred stock, $0.0001 par value;50,000,000 shares authorized; Series A, convertible; 166,667 shares outstanding (aggregate liquidation preference of $6,055,000) 500,000 500,000 Common stock, $0.0001 par value; 5,000,000,000 shares authorized; Class A voting, 2,812,270,287 shares and 1,309,965,981 shares outstanding, respectively 281,000 131,000 Class B non-voting, none outstanding - - Additional paid-in capital 238,446,000 236,936,000 Outstanding warrants to purchase Class A common stock 474,000 474,000 Cumulative foreign currency translation adjustment 10,000 10,000 Accumulated deficit (294,911,000 ) (291,200,000 ) Total stockholders' deficit (55,200,000 ) (53,149,000 ) Total liabilities and stockholders' deficit $ 2,782,000 $ 2,805,000 See accompanying notes to condensed consolidated financial statements. 3 Fonix Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 339,000 $ 386,000 $ 1,344,000 $ 1,024,000 Cost of revenues 54,000 6,000 133,000 12,000 Gross profit 285,000 380,000 1,211,000 1,012,000 Expenses: Selling, general and administrative 502,000 2,024,000 1,966,000 4,444,000 Product development and research 338,000 551,000 1,263,000 1,711,000 Total expenses 840,000 2,575,000 3,229,000 6,155,000 Other income (expense): Interest expense (476,000 ) (528,000 ) (1,393,000 ) (1,279,000 ) Gain on forgiveness of liabilities 199,000 199,000 Gain (loss) on derivative liability 247,000 (1,763,000 ) 776,000 (1,763,000 ) Other income (expense), net (30,000 ) (2,291,000 ) (418,000 ) (3,042,000 ) Net loss from continuing operations (585,000 ) (4,486,000 ) (2,436,000 ) (8,185,000 ) Net loss from discontinued operations - (6,361,000 ) - (11,247,000 ) Net loss (585,000 ) (10,847,000 ) (2,436,000 ) (19,432,000 ) Preferred stock dividends (436,000 ) (16,192,000 ) (1,278,000 ) (18,295,000 ) Loss attributable to common stockholders $ (1,021,000 ) $ (27,039,000 ) $ (3,714,000 ) $ (37,727,000 ) Basic and diluted loss per common share from continuing operations $ (0.00 ) $ (0.03 ) $ (0.00 ) $ (0.04 ) Basic and diluted loss per common share from discontinued operations $ (0.00 ) $ (0.01 ) $ (0.00 ) $ (0.02 ) Net loss $ (585,000 ) $ (10,847,000 ) $ (2,436,000 ) $ (19,432,000 ) Other comprehensive (loss) income - foreign currency translation - - - 7,000 Comprehensive loss $ (585,000 ) $ (10,847,000 ) $ (2,436,000 ) $ (19,425,000 ) See accompanying notes to condensed consolidated financial statements. 4 Fonix Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities Net loss $ (2,436,000 ) $ (19,432,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Discontinued operations - 11,643,000 Gain (loss) on derivative liability (776,000 ) 1,763,000 Gain on forgiveness of liabilities (199,000 ) - Accretion of discount on notes payable 774,000 603,000 Accretion of discount on legal settlement - 98,000 Write down of intercompany receivable - 1,214,000 Depreciation 29,000 44,000 Foreign exchange loss (gain) - (8,000 ) Changes in assets and liabilities Accounts receivable - 1,000 Prepaid expenses and other current assets 2,000 (47,000 ) Other assets - (95,000 ) Accounts payable (130,000 ) 448,000 Accrued payroll and other compensation 44,000 (9,000 ) Other accrued liabilities 581,000 582,000 Deferred revenues (14,000 ) 10,000 Net cash used in operating activities (2,125,000 ) (3,185,000 ) Cash flows from investing activities Purchase of property and equipment - (12,000 ) Net cash used in investing activities - (12,000 ) Cash flows from financing activities Proceeds from issuance of Class A common stock, net - 3,504,000 Proceeds from related party note payable 102,000 325,000 Proceeds from debentures - 250,000 Proceeds from credit advance - 75,000 Proceeds fromSeries B Preferred Stock 1,250,000 - Proceeds from Series N Preferred Stock 915,000 - Advance on Series N Preferred Stock 10,000 - Proceeds from notes payable 450,000 - Payments on related party note payable - (105,000 ) Payments of accrued settlement obligation (594,000 ) (440,000 ) Discontinued operations - (536,000 ) Net cash provided by financing activities 2,133,000 3,073,000 Net increase (decrease) in cash and cash equivalents 8,000 (124,000 ) Cash and cash equivalents at beginning of period 5,000 168,000 Cash and cash equivalents at end of period $ 13,000 $ 44,000 Supplemental disclosure of cash flow information Cash paid during the period for interest $ 29,000 $ 22,000 See accompanying notes to condensed consolidated financial statements. 5 Fonix Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Supplemental schedule of noncash investing and financing activities For the Nine Months Ended September 30, 2007: Issued 1,502,304,306 shares of Class A common stock upon conversion of 141 shares of Series L Convertible Preferred Stock. Accrued $1,144,000 of dividends on Series L Preferred Stock. Accrued $67,000 of dividends on Series M Preferred Stock. Accrued $7,000 of dividends on Series N Preferred Stock. Accrued $56,000 of dividends on Fonix Speech Series B Preferred Stock. Issued 150 shares of Series M Convertible Preferred Stock with a face value of $1,500,000 in exchange for 150 shares of Series L Preferred Stock with a face value of $1,500,000. Issued 915 shares of Series N Convertible Preferred Stock with a face value of $915,000. For the Nine Months Ended September 30, 2006: Issued 15,028,249 shares of Class A common stock upon conversion of 266 shares of Series J Convertible Preferred Stock. Issued 109,300,000 shares of Class A common stock upon conversion of 1,093 shares of Series K Convertible Preferred Stock. Issued 2,838,412 shares of Class A common stock as payment of $65,000 of dividends on Series H Preferred Stock. Accrued $692,000 of dividends on Series H Preferred Stock. Issued 2,000 shares of Series L Convertible Preferred Stock with a face value of $20,000,000 in exchange for 2,000 shares of Series H Preferred Stock with a face value of $20,000,000. Issued 66,334,622 shares of Class A common stock in conversion of 27 shares ofSeries L Preferred Stock. See accompanying notes to condensed consolidated financial statements. 6 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation– The accompanying unaudited condensed consolidated financial statements ofFonixCorporation and subsidiaries (collectively, the “Company” or “Fonix”) have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the following disclosures are adequate to make the information presented not misleading.The Company suggests that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s 2006 Annual Report on Form 10-K. The Company has not consolidated the assets, liabilities or operations related to its former telecom operations at September 30, 2007, as these assets are under the control of the court appointed bankruptcy trustee pursuant to the filing for protection under Chapter 7 of the Bankruptcy Code by LecStar Telecom, Inc., LecStar DataNet, Inc., LTEL Holdings and Fonix Telecom, Inc., on October 2, 2006.The accompanying footnotes do not include disclosures related to the operations of the aforementioned companies and represent solely the operations of Fonix Speech, Inc. These condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented.The Company’s business strategy is not without risk, and readers of these condensed consolidated financial statements should carefully consider the risks set forth under the heading “Certain Significant Risk Factors” in the Company’s 2006 Annual Report on Form 10-K. Operating results for the nine months ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Nature of Operations–Fonix Corporation (“the Company”) provides value-added speech technologies through its subsidiary, Fonix Speech, Inc. (“Fonix Speech”).The Company offers speech-enabling technologies including automated speech recognition (“ASR”) and text-to-speech (“TTS”) through Fonix Speech to markets for wireless and mobile devices, computer telephony, server solutions and personal software for consumer applications.The Company has received various patents for certain elements of our core technologies and have filed applications for other patents covering various aspects of its technologies.The Company seeks to develop relationships and strategic alliances with third-party developers and vendors in telecommunications, computers, electronic devices and related industries, including producers of application software, operating systems, computers and microprocessor chips.Revenues are generated through licensing of speech-enabling technologies, maintenance contracts and services. The Company previously operated a telecommunications business, the results of which were included in prior SEC filings.On October 2, 2006, LecStar Telecom Inc., a Georgia corporation (“LecStar Telecom”), LecStar DataNet, Inc., a Georgia corporation (“LecStar DataNet”), LTEL Holdings Corporation (“LTEL Holdings”), a Delaware corporation, and Fonix Telecom Inc., a Delaware corporation (“Fonix Telecom”), each of which are direct or indirect subsidiaries of Fonix, filed for bankruptcy protection in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).The case numbers are as follows:LTEL Holdings Corporation, 06-11081 (BLS); LecStar Telecom, Inc., 06-11082 (BLS); LecStar DataNet, Inc., 06-11083 (BLS); Fonix Telecom, Inc., 06-11084 (BLS).) LecStar Telecom, LecStar DataNet, LTEL Holdings, and Fonix Telecom sought protection under Chapter 7 of Title 11 of the U.S. Bankruptcy Code, 11 U.S.C ss 101 et seq. (the “Bankruptcy Code”).Pursuant to Bankruptcy Code Section 701, on October 3, 2006, Alfred Thomas Guliano was appointed the interim trustee for LecStar Telecom, LecStar DataNet, LTEL Holdings, and Fonix Telecom.As these subsidiary companies were in Chapter 7 Bankruptcy proceedings as of the date of this Report, the results of their operations have been treated as discontinued operations. 7 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Business Condition - For the three months ended September 30, 2007 and 2006, the company generated revenues of $339,000 and $386,000, respectively and incurred net losses of $585,000 and $10,847,000, respectively.For the nine months ended September 30, 2007 and 2006, the company generated revenues of $1,344,000 and $1,024,000, respectively, incurred net losses of $2,436,000 and $19,432,000, respectively, and had negative cash flows from operating activities of $2,125,000 and $3,185,000, respectively.As of September 30, 2007, the Company had an accumulated deficit of $294,911,000; negative working capital of $54,384,000; accrued liabilities and accrued settlement liability of $4,647,000; derivative liabilities of $20,669,000 related to the issuance of Series L Preferred Stock,Series M Preferred Stock, Series N Preferred Stock,Series E Convertible Debentures and Series B Preferred Stock of our subsidiary, Fonix Speech; net liabilities of discontinued subsidiaries of $20,819,000 related to the telecom subsidiaries subject to bankruptcy (LecStar Telecom, LecStar DataNet, LTEL Holdings and Fonix Telecom); accounts payable of $1,375,000; current portion of notes payable of $4,414,000; Series E debentures of $1,754,000 and deferred revenues of $446,000.The Company expects to continue to incur significant losses and negative cash flows from operating activities at least through December 31, 2008, primarily due to expenditure requirements associated with continued marketing and development of our speech-enabling technologies. The Company’s cash resources, limited to collections from customers, sales of our equity and debt securities and loans, have not been sufficient to cover operating expenses.As a result, some payments to vendors have been delayed. These factors, as well as the risk factors set out in the Company’s Annual Report on Form 10-K, raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty.Management plans to fund further operations of the Company from cash flows from future license and royalty arrangements and with proceeds from additional issuance of debt and equity securities.There can be no assurance that management’s plans will be successful. Net Loss Per Common Share–Basic and diluted net loss per common share are calculated by dividing net loss attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period.As of September 30, 2007 and 2006, there were outstanding common stock equivalents to purchase 42,840,665,606 and 6,192,412,281 shares of common stock, respectively, that were not included in the computation of diluted net loss per common share as their effect would have been anti-dilutive, thereby decreasing the net loss per common share. The following table is a reconciliation of the net loss numerator of basic and diluted net loss per common share for the three and nine months ended September 30, 2007 and 2006: Three Months Ended September 30, 2007 2006 Per Per Share Share Amount Amount Amount Amount Net loss from continuing operations $ (585,000 ) $ (4,486,000 ) Net loss from discontinued operations (6,361,000 ) $ (0.01 ) Net loss $ (585,000 ) $ (10,847,000 ) Preferred stock dividends (436,000 ) (16,192,000 ) Loss attributable to common stockholders $ (1,021,000 ) $ (0.00 ) $ (27,039,000 ) $ (0.03 ) Weighted-average common shares outstanding 2,517,230,627 825,819,722 8 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Nine Months Ended September 30, 2007 2006 Per Per Share Share Amount Amount Amount Amount Net loss from continuing operations $ (2,436,000 ) $ (8,185,000 ) Net loss from discontinued operations (11,247,000 ) $ (0.02 ) Net loss $ (2,436,000 ) $ (19,432,000 ) Preferred stock dividends (1,278,000 ) (18,295,000 ) Loss attributable to common stockholders $ (3,714,000 ) $ (0.00 ) $ (37,727,000 ) $ (0.05 ) Weighted-average common shares outstanding 2,003,817,026 716,417,308 Imputed Interest Expense –Interest is imputed on long-term debt obligations where management has determined that the contractual interest rates are below the market rate for instruments with similar risk characteristics. Comprehensive Loss –Other comprehensive loss as presented in the accompanying condensed consolidated financial statements consists of cumulative foreign currency translation adjustments. Revenue Recognition – The Company recognizes revenue when pervasive evidence of an arrangement exists; services have been rendered or products have been delivered; the price to the buyer is fixed and determinable; and collectibility is reasonably assured.Revenues are recognized by the Company based on the various types of transactions generating the revenue.For software sales, the Company recognizes revenues in accordance with the provisions of Statement of Position No. 97-2, “Software Revenue Recognition,” and related interpretations.The Company generates revenues from licensing the rights to its software products to end users and from royalties.For telecommunications services, revenue is recognized in the period that the service is provided. For Fonix Speech, revenue of all types is recognized when acceptance of functionality, rights of return, and price protection are confirmed or can be reasonably estimated, as appropriate.Revenues from development and consulting services are recognized on a completed-contract basis when the services are completed and accepted by the customer.The completed-contract method is used because the Company’s contracts are typically either short-term in duration or the Company is unable to make reasonably dependable estimates of the costs of the contracts.Revenue for hardware units delivered is recognized when delivery is verified and collection assured. Revenue for products distributed through wholesale and retail channels and through resellers is recognized upon verification of final sell-through to end users, after consideration of rights of return and price protection.Typically, the right of return on such products has expired when the end user purchases the product from the retail outlet.Once the end user opens the package, it is not returnable unless the medium is defective. When arrangements to license software products do not require significant production, modification or customization of software, revenue from licenses and royalties are recognized when persuasive evidence of a licensing arrangement exists, delivery of the software has occurred, the fee is fixed or determinable, and collectibility is probable.Post-contract obligations, if any, generally consist of one year of support including such services as customer calls, bug fixes, and upgrades.Related revenue is recognized over the period covered by the agreement.Revenues from maintenance and support contracts are also recognized over the term of the related contracts. 9 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Revenues applicable to multiple-element fee arrangements are bifurcated among the elements such as license agreements and support and upgrade obligations using vendor-specific objective evidence of fair value.Such evidence consists primarily of pricing of multiple elements as if sold as separate products or arrangements.These elements vary based upon factors such as the type of license, volume of units licensed, and other related factors. Deferred revenue as of September 30, 2007, and December 31, 2006, consisted of the following: Description Criteria for Recognition Sept 30, 2007 Dec 31, 2006 Deferred unit royalties and license fees Delivery of units to end users or expiration of contract $ 446,000 $ 460,000 Cost of Revenues – Cost of revenues from license, royalties, and maintenance consists of costs to distribute the product, installation and support personnel compensation, amortization and impairment of capitalized speech software costs, licensed technology, and other related costs.Cost of service revenues consists of personnel compensation and other related costs. Software Technology Development and Production Costs– All costs incurred to establish the technological feasibility of speech software technology to be sold, leased, or otherwise marketed are charged to product development and research expense.Technological feasibility is established when a product design and a working model of the software product have been completed and confirmed by testing.Costs to produce or purchase software technology incurred subsequent to establishing technological feasibility are capitalized.Capitalization of software costs ceases when the product is available for general release to customers.Costs to perform consulting or development services are charged to cost of revenues in the period in which the corresponding revenues are recognized.The cost of maintenance and customer support is charged to expense when related revenue is recognized or when these costs are incurred, whichever occurs first. Stock-Based Employee Compensation– Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123(R), “Share-Based Payment” (“FAS 123(R)”), an amendment of SFAS No. 123, “Accounting for Stock-Based Compensation” (“SFAS 123”), using the modified prospective transition method.Under this transition method, compensation costs are recognized beginning with the effective date: (a) based on the requirements of FAS 123(R) for all share-based awards granted after the effective date; and (b) based on the requirements of SFAS 123 for all awards granted to employees prior to the effective date of FAS 123(R) that remain unvested on the effective date.Accordingly, the Company did not restate the results of prior periods.The most notable change resulting from the adoption of FAS123(R) is that compensation expense associated with stock options is now recognized in the Company’s Statements of Operations, rather than being disclosed in a pro forma footnote to the Company’s financial statements. The Company recognized compensation expense related to option grants and the vesting of previously unvested options for the nine months ended September 30, 2007, of $0. There were no option grants during the nine months ended September 30, 2007. 2.GOODWILL The carrying value of goodwill is assessed for impairment quarterly.An assessment was performed for the nine months ended September 30, 2007, which resulted in no impairment, and the carrying value of goodwill remained unchanged at $2,631,000 at September 30, 2007. 10 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 3.NOTES PAYABLE In connection with the acquisition of the capital stock of LTEL Holdings in 2004, the Company issued a 5%, $10,000,000, secured, six-year note (the “Note”) payable to McCormack Avenue, Ltd. (“McCormack”).Under the terms of the Note, quarterly interest-only payments were required through January 15, 2005, with quarterly principal and interest payments of $319,000 beginning April 2005 and continuing through January 2010.Interest on the Note is payable in cash or, at the Company’s option, in shares of the Company’s Class A common stock.The Note was originally valued at $4,624,000 based on an imputed interest rate of 25 percent per annum. The discount on the Note is based on an imputed interest rate of 25%.The carrying amount of the Note of $6,315,000 at September 30, 2007, was net of unamortized discount of $2,418,000.As of the date of this report, the Company had not made any scheduled payments for 2006 or 2007. On September 8, 2006, the Company received a default notice (the “Default Notice”) from McCormack in respect of the Note.Under the terms of the Note, and a related Security Agreement between the Company and McCormack dated February 24, 2004 (the “Security Agreement”), McCormack was entitled to declare all liabilities, indebtedness, and obligations of the Company to McCormack under the Security Agreement and the Note immediately due and owing upon an event of default.The Note defines an event of default to include the non-payment by the Company of a scheduled payment which is not cured within 60 days. In the Default Notice, McCormack stated that it intended to exercise its rights, including any and all rights set forth in the Note, as amended. Also on September 8, 2006, McCormack provided to the Company a Notice of Sale, stating McCormack’s intention to sell at public auction all of the collateral referred to in the Security Agreement, consisting of the capital stock and assets of LecStar Telecom, LecStar DataNet, and LTEL Holdings.As of the date of this report, no sale of the assets or capital stock of LecStar Telecom, LecStar DataNet nor LTEL Holdings had occurred. During the fourth quarter of 2005, the Company entered into two promissory notes with an unrelated third party in the aggregate amount of $650,000.These notes accrue interest at 10% annually and were due and payable during May and June of 2006.As of the date of this report, the Company had not made the scheduled payments on these promissory notes, and the holder of the notes had not declared a default under the notes. During the fourth quarter of 2006, the Company entered into two promissory notes with an unrelated third party in the aggregate amount of $330,000. These notes accrue interest at 10% annually and were due and payable during the second quarter of 2007.As of the date of this report, the Company had not made the scheduled payments on these promissory notes, and the holder of the notes had not declared a default under the notes. During the quarter ended March 31, 2007, the Company entered into five promissory notes with an unrelated third party in the aggregate amount of $450,000.These notes accrue interest at 10% annually and were due and payable during the third quarter of 2007.As of the date of this report, the Company had not made the scheduled payments on these promissory notes, and the holder of the notes had not declared a default under the notes. The following schedule summarizes the Company’s current debt obligations and respective balances at September 30, 2007, and December 31, 2006: 11 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Notes Payable September 30, 2007 December 31, 2006 5% Note payable to a company, $8,733,000 and $8,733,000 face amount, respectively, due in quarterly installments of $319,000, matures January 2010, less unamortized discount based on interest imputed at 25% of $ 2,418,000 and $3,191,000, respectively $ 6,315,000 $ 5,541,000 Note payable to a company, interest at 10%, matured June 2007 235,000 235,000 Note payable to a company, interest at 10%, matured June 2007 95,000 95,000 Note payable to a company, interest at 10%, matured July 2007 450,000 Note payable to related parties, interest at 12%, matured September 2006, secured by intellectual property rights 902,000 800,000 Total notes payable 7,997,000 6,671,000 Less current maturities (4,414,000 ) (3,683,000 ) Long-Term Note Payable $ 3,583,000 $ 2,988,000 4.RELATED-PARTY NOTES PAYABLE During 2002, two executive officers of the Company (the “Lenders”) sold shares of the Company’s Class A common stock owned by them and advanced the resulting proceeds amounting to $333,000 to the Company under the terms of a revolving line of credit and related promissory note.The funds were advanced for use in Company operations.The advances bear interest at 12 percent per annum, which interest is payable on a semi-annual basis.The entire principal, along with unpaid accrued interest and any other unpaid charges or related fees, were originally due and payable on June 10, 2003.The Company and the Lenders have agreed to postpone the maturity date on several occasions.The note was due September 30, 2006 and no default had been declared.As of the date of this report, the Company had not made payment against the outstanding balance due on the note.All or part of the outstanding balance and unpaid interest may be converted at the option of the Lenders into shares of Class A common stock of the Company at any time.The conversion price was the average closing bid price of the shares at the time of the advances.To the extent the market price of the Company’s shares is below the conversion price at the time of conversion, the Lenders are entitled to receive additional shares equal to the gross dollar value received from the original sale of the shares.A beneficial conversion option of $15,000 was recorded as interest expense in connection with this transaction.The Lenders may also receive additional compensation as determined appropriate by the Board of Directors. In October 2002, the Lenders pledged 30,866 shares of the Company's Class A common stock to Queen, LLC (the “Equity Line Investor”), in connection with an advance of $183,000 to the Company under the Third Equity Line.The Equity Line Investor subsequently sold the pledged shares and applied $82,000 of the proceeds as a reduction of the advance.The value of the pledged shares of $82,000 was treated as an additional advance from the Lenders. During the fourth quarter of 2003, the Company made a principal payment of $26,000 against the outstanding balance of the promissory note.During 2004, the Company entered into an agreement with the holders of the promissory note to increase the balance of the note payable by $300,000 in exchange for a release of the $1,443,000 of accrued liabilities related to prior indemnity agreements between the Company and the note holders.The Company classified the release of $1,143,000 as a capital contribution in the Consolidated Financial Statements during the fourth quarter of 2004.The Company made principal payments against the note of $254,000 during the year ended December 31, 2004.During the year ended December 31, 2005, the Company received an additional advance of $50,000 against the promissory note.The balance due at December 31, 2005, was $486,000.During the year ended December 31, 2006, the Company received additional advances of $419,000 and made principal payments to the Lenders against the note of $105,000.During the quarter ended March 31, 2007, the Company received additional advances of $102,000.The balance due at September 30, 2007, was $902,000. 12 Fonix Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) The aggregate advances of $902,000 are secured by the Company’s intellectual property rights and stock of Fonix Speech.As ofSeptember 30, 2007, the Lenders had not converted any of the outstanding balance or interest into common stock. 5.PREFERRED STOCK The Company’s certificate of incorporation allows for the issuance of preferred stock in such series and having such terms and conditions as the Company’s board of directors may designate. Series A Convertible Preferred Stock– As of September 30, 2007, there were 166,667 shares of Series A convertible preferred stock outstanding.Holders of the Series A convertible preferred stock have the same voting rights as common stockholders, have the right to elect one person to the board of directors and are entitled to receive a one time preferential dividend of $2.905 per share of Series A convertible preferred stock prior to the payment of any dividend on any class or series of stock.At the option of the holders, each share of Series A convertible preferred stock is convertible into one share of Class A common stock and in the event that the common stock price has equaled or exceeded $10 per share for a 15 day period, the shares of Series A convertible preferred stock will automatically be converted into Class A common stock.In the event of liquidation, the holders are entitled to a liquidating distribution of $36.33 per share and a conversion of Series A convertible preferred stock at an amount equal to .0375 shares of common stock for each share of Series A convertible preferred stock. Series L Convertible Preferred Stock– On September 7, 2006, the Company entered into a Series L 9% Convertible Preferred Stock Exchange Agreement (the "Exchange Agreement") with McCormack and Kenzie Financial (“Kenzie”), a British Virgin Islands company.Pursuant to the Exchange Agreement, McCormack and Kenzie exchanged all of the shares of Series H Preferred Stock that theyacquired from sale of LTEL Holdings, for 1,960.8 and 39.2 shares, respectively,of the Company's Series L 9% Convertible Preferred Stock (the "Series L Preferred Stock"). Because the shares of Series L Preferred Stock were issued in exchange for the remaining outstanding shares of Series H Preferred Stock, the Company did not receive any proceeds in connection with the issuance of the Series L Preferred Stock. The Series L Preferred Stock entitles McCormack and Kenzie to receive dividends in an amount equal to 9% of the then-outstanding balance of shares of Series L Preferred Stock.The dividends are payable in cash or shares of the Company's Class A common stock, at the Company's option. The Series L Preferred Stock is convertible into common stock of the Company at the option of the holder by using a conversion price, equal to 80% of the average of the two lowest closing bid prices for the twenty-day trading period prior to the conversion date. Redemption of the Series L Preferred Stock, whether at the Company’s option or that of McCormack or Kenzie, requires the Company to pay, as a redemption price, the stated value of the outstanding shares of Series L Preferred Stock to be redeemed, together with any accrued but unissued dividends thereon, multiplied by one hundred ten percent (110%). The Company accounted for the exchange as redemption of the outstanding Series H Preferred Stock as the Series H Preferred Stock was not convertible into shares of common stock of the Company.The Series L Preferred Stock is convertible into shares of common stock of the Company.The Company followed the accounting treatment in SFAS 150 “Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity,”
